DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-9, 11, 12, 14-20, and 22 are currently pending.
Claims 1 and 12 have been amended.
Claims 2, 10, 13 and 21 have been canceled.
Claims 3-5, 8-9, 14-16, 19, 20 have been previously withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
 
Status of Rejections Pending from the Office Action of 26 July 2021
All the rejections from the previous Office Action are withdrawn in view of Applicant’s amendment. However, upon further consideration, new ground(s) of rejection is set forth below as necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 11, 12, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koppe (PG pub 20070062577) in view of Li et al. (Efficient Organic Solar cells with Non-fullerene Acceptors, 07/2017) and Tang et al (Donor acceptor polymers based on 5,6-difluoro-benzo(1,2,5) thiadiazole for high performance solar cells”, 03/2016) or Tong et al (“Naphtho… solar cells”, 06/2017).
Regarding claim 1, 6, 7, Koppe teaches an organic solar cell comprising photovoltaic layer 140 that comprises one donor polymer and two non-fullerene molecular acceptors [para 28-29].
Koppe teaches that the active layer having two non-fullerene molecular acceptors [0028], but does not specifically teach that at least one of the molecular acceptors comprises a unit having a chemical structure as claimed.
However, Li et al. teaches efficient organic solar cells with non-fullerene acceptors, wherein the acceptor comprises ITIC-Th with the following chemical formula, corresponding to the claimed structure (see Fig.6 and page 5 and 6 of the attached document).

    PNG
    media_image1.png
    280
    386
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the non-fullerene acceptor of Li for at least one the non-fullerene acceptors of the solar cell device of Koppe in order to obtain a high efficiency solar cell as taught by Li (see abstract). Moreover, selection of a known material based on its suitability for its intended use, in the instant case, a non-fullerene acceptor material suitable to be used in an organic solar cell, supports prima facie obviousness determination (MPEP 2144.07).
Koppe teaches the active layer having donor polymer, but Koppe does not teach the  donor polymer having structure as claimed.
Tang et al teaches a solar cell comprising a donor polymer P8 and P9 having claimed structure.

    PNG
    media_image2.png
    403
    567
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the donor polymer of Koppe to be made of P8 or P9 of Tang et al for improving cell’s efficiency [abstract].
Or alternatively:
Tong et al teaches a solar cell comprising a donor polymer having claimed structure.

    PNG
    media_image3.png
    498
    988
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the donor polymer of Koppe to be made of PTT-DTNT-DT or PNTz4Tof Tong et al for improving cell’s efficiency [abstract].
Since modified Koppe teaches the claimed structure with claimed donor polymer, it is considered that he donor polymer exhibits temperature dependent aggregation (TDA) properties in solution, wherein the absorption onset of the polymer solution exhibits a red shift of at least 80 nm when the solution is cooled from 100°C to room temperature; or the absorption onset of the polymer solution exhibits a red shift of at least 40 nm when the solution is cooled from 100°C to 0°C. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 12, 17-18, Koppe teaches an organic solar cell comprising photovoltaic layer 140 that comprises one donor polymer and one non-fullerene molecular acceptor and one fullerene molecular acceptor [para 20 28-29].
does not specifically teach that at least one of the molecular acceptors comprises a unit having a chemical structure as claimed.
However, Li et al. teaches an efficient organic solar cell with a non-fullerene acceptor, wherein the acceptor comprises ITIC-Th with the following chemical formula, corresponding to the claimed structure (see Fig.6 and page 5 and 6 of the attached document).

    PNG
    media_image1.png
    280
    386
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the non-fullerene acceptor of Li for at least one the non-fullerene acceptors of the solar cell device of Koppe in order to obtain a high efficiency solar cell as taught by Li (see abstract). Moreover, selection of a known material based on its suitability for its intended use, in the instant case, a non-fullerene acceptor material suitable to be used in an organic solar cell, supports prima facie obviousness determination (MPEP 2144.07).

Koppe teaches the active layer having donor polymer, but Koppe does not teach the  donor polymer having structure as claimed.
Tang et al teaches a solar cell comprising a donor polymer P8 and P9 having claimed structure.

    PNG
    media_image2.png
    403
    567
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the donor polymer of Koppe to be made of P8 or P9 of Tang et al for improving cell’s efficiency [abstract].
Or alternatively:
Tong et al teaches a solar cell comprising a donor polymer having claimed structure.

    PNG
    media_image3.png
    498
    988
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the donor polymer of Koppe to be made of PTT-DTNT-DT or PNTz4Tof Tong et al for improving cell’s efficiency [abstract].
Since modified Koppe teaches the claimed structure with claimed donor polymer, it is considered that he donor polymer exhibits temperature dependent aggregation (TDA) properties in solution, wherein the absorption onset of the polymer solution exhibits a red shift of at least 80 nm when the solution is cooled from 100°C to room temperature; or the absorption onset of the polymer solution exhibits a red shift of at least 40 nm when the solution is cooled from 100°C to 0°C. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.



Regarding claim 11, since modified Koppe teaches the claimed structure with claimed donor polymer and acceptors, it is considered that a difference in surface energy between the two molecular acceptors is smaller than a difference in surface energy between the donor polymer and either of the two molecular acceptors. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 22, since modified Koppe teaches the claimed structure with claimed donor polymer and non-fullerene acceptor, it is considered that a surface energy of the fullerene acceptor is higher than a surface energy of the donor polymer and a surface energy of the non-fullerene molecular acceptor. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/26/2021, with respect to the rejection(s) of claim(s) 1 and 12 under Koppe in view of Tang or Tong have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koppe in view of Li and Tang or Tong.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726